DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Claims 21-40 filed in a preliminary amendment on 6/11/2020 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 was filed before the first Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 33, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for specific azo 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 34  recites the broad recitation for example anthocyanin based natural color, carotenoid, turmeric, , and the claim also recites for example beta carotene, lycopene and others which are carotenoids;  curcumin which is a turmeric component; which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claim 21-40 are rejected under pre-AIA  35 U.S.C. under pre-AIA  35 USC 103(a) as being unpatentable over  Matuschek et al. (US 2010/0028444A1) in view of Chang (US 5,336,510).
Regarding claims 21 and 25-27, Matuschek discloses a beverage product comprising a first azo component and a second azo component, [0093] an electrolyte and a solvent. Matuschek discloses [0131] an exemplary beverage composition that comprises a solution of a first azo-component (E110, 2.3 mg/L, which is an azo dye as claimed), a second azo component (E129, 2.5 mg/L, which is an azo dye as claimed ); an electrolyte (acidulants [0105][0106]); and a solvent (water [0108]). Matuschek discloses that the content of azo dyes can be varied widely and thus very well adapted to the requirements of the individual case. Preferably, they are used in an amount of 0.1 to 100 ppm, corresponding to 0.0001 % to 0.01% by weight, [0084] the upper limit of the preferred range overlapping the claimed range.
The ratio of the first azo-dye component to the second azo-dye component in the exemplary composition in Matuschek is 1:1.08.   However, Matuschek in the disclosure [0086] states that “ [I]f, which is particularly advantageous according to the invention, two azo compounds are used, their weight ratio can be varied widely and very well matched to the requirements of the individual case. Preferably, the weight ratio is 10: 1 to 1:10, more preferably 5: 1 to 1:5, and in particular 2: 1 to 1:2” which falls within or overlaps the claimed ranges in claims 22-24.  Matuschek discloses mixtures of azo dyes E110 and E129 in compositions [0022] [0023], and a potassium salt (non-nutritive sweetener Acesulfame K (which is known to be chemically the potassium salt of 6-methyl-1, 2, 3-oxathiazine-4(3H)-1, 2-dioxide) and salts of cyclamate [0077] which are generally known to be sodium or potassium salts. Salts are generally characterized as electrolytes.  Matuschek does not specifically characterize a sodium or potassium salt as an “electrolyte” in the claimed amounts. 
However, Chang discloses flavored beverage compositions comprising azo dyes or mixture of azo dyes (column 4 lines 28-30) added at levels in the recited range, in combination with sodium chloride and potassium salt (Table 1) wherein the azo dyes remain stable in solution (abstract). It would have been obvious to one of ordinary skill in the art to modify a beverage composition in Matuschek with electrolyte additives as disclosed in Chang to prepare a beverage that supplies these electrolytes, and is color stable.   Absent evidence to the contrary, the first azo component and the second azo component in modified Matuschek are expected to remain in solution for at least 7 days under refrigeration as recited in claim 21, for at least one month under refrigeration as recited in claim 28, at least 3 months under refrigeration as recited in claim 29,and at least 6 months under refrigeration  as recited in claim 30; as the azo components are present within the stipulated proportional ranges in the instant  disclosure; and therefore inherently has the claimed effect.  
Regarding claim 31, Matuschek [0131] discloses a beverage product as claimed  further comprising a nonazo-dye colorant (beta-carotene), and Chang discloses a nonazo dye colorant riboflavin in a beverage product (Chang, column 4 lines 52-53).  
Regarding claim 32, the beverage composition in modified Matuschek contains no more than 0.12 wt. % benzaldehyde, as the disclosed composition contains no added benzaldehyde.
Regarding claims 33 -36, Matuschek discloses [0131] an exemplary beverage composition that comprises a solution of a first azo-component (E110, 2.3 mg/L, which is an azo dye as claimed), a second azo component (E129, 2.5 mg/L, which is an azo dye as claimed); and a non-azo component (beta –carotene at 1ppm); an electrolyte (acidulants [0105] [0106]); and a solvent (water [0108]). Matuschek discloses that the content of azo dyes can be varied widely and thus very well adapted to the requirements of the individual case. Preferably, they are used in an amount of 0.1 to 100 ppm, corresponding to 0.0001 % to 0.01% by weight, [0084] the upper limit of the preferred range overlapping the claimed range. Matuschek discloses that if the composition of matter is a liquid, the carotenoid is preferably used in an exemplary concentration of 0.1 to 100 mg/l, corresponding to 0.01% by weight of the beverage; however its concentration can be varied [0022] [0033]. Matuschek discloses mixtures of azo dyes E110 and E129 in compositions [0022] [0023], and a potassium salt (non-nutritive sweetener Acesulfame K (which is known to be chemically the potassium salt of 6-methyl-1, 2, 3-oxathiazine-4(3H)-one 2, 2-dioxide) and salts of cyclamate [0077] which are generally known to be sodium or potassium salts. Salts are generally characterized as electrolytes.  Matuschek does not specifically characterize a sodium or potassium salt as an “electrolyte” in the claimed amounts. 
However, Chang discloses flavored beverage compositions comprising azo dyes or mixture of azo dyes (column 4 lines 28-30) added at levels in the recited range, in combination with sodium chloride and potassium salt (Table 1) wherein the azo dyes remain stable in solution (abstract). It would have been obvious to one of ordinary skill in the art to modify a beverage composition in Matuschek with electrolyte additives as disclosed in Chang to prepare a beverage that supplies these electrolytes, and is color stable.   Absent evidence to the contrary, the azo component with a non-azo component in modified Matuschek are expected to remain in solution during refrigerated storage as claimed in claims 37-39. 
Regarding claim 36, the disclosure does not provide unexpected effects of the colorant on azo dye precipitation.  It is therefore considered a dye selected to impart a desired color in a beverage.
Regarding claim 40, the beverage composition in modified Matuschek contains no more than 0.12 wt. percentage benzaldehyde, as the disclosed composition contains no added benzaldehyde.
Claims 21-40 are therefore prima facie obvious in view of the art.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793